Citation Nr: 1401331	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain from September 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

Pursuant to the Veteran's request, a Board hearing at the RO was scheduled for a date in October 2010, but was deemed withdrawn due to the Veteran's failure to appear.  38 C.F.R. § 20.704 (d) (2013).  In March 2013, the Board granted a rating of 10 percent for the Veteran's lumbosacral strain for the period beginning May 2007 and ending September 19, 2009.  The Board remanded the claim for further development with respect to a rating of the lumbosacral strain for the period beginning September 20, 2009, and the matter is now returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals treatment records from the period beginning April 2008 and ending August 2012.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

For the period beginning September 20, 2009, lumbar spine degenerative changes were not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or favorable or unfavorable ankylosis.



CONCLUSION OF LAW

For the period beginning September 20, 2009, the Veteran's lumbosacral strain did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to notify and assist the Veteran. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The issue adjudicated in this decision stems from an appeal of the initial rating assigned following an award of service connection.  Under these circumstances, Veterans Claims Assistance Act notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has not raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128   (2008) (holding that where a claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the Board notes that the evidentiary development undertaken by the RO/AMC is in substantial compliance with the Board's prior remand instructions.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  To the extent that the RO/AMC was unable to provide the examination requested in the Board's remand, this was due to the Veteran's failure to appear for examination.  The record reflects that the Veteran was scheduled for an April 2013 VA examination.  The Veteran did not report for the examination.  He also has submitted no arguments concerning good cause or adequate explanation for failing to appear for examination.  When a veteran refuses or fails to submit to a VA examination in connection with an increased rating claim without good cause or adequate explanation, VA's duty to assist has been discharged, and VA adjudicators may rely on the available evidence of record to rate the veteran's disability.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2013), so where the veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125   (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).   

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided. 

Initial Rating from September 20, 2009

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Evidence with respect to the present claim indicates that the degree of disability may have increased following the assignment of the initial rating.  Therefore, the Board may assign "staged" ratings for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbosacral strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran argues that he is entitled to a rating in excess of 10 percent.

All spine disabilities are rated pursuant to the General Rating Formula.  Under these rating criteria, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or tenderness not resulting in abnormal gait or abnormal spinal contour.  An evaluation of 20 percent is assigned for forward thoracolumbar flexion that is greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Higher ratings require more limited range of motion or favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.
  
The General Rating Formula applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  However, the musculoskeletal diagnostic criteria do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use.  Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45.

Spine disabilities may also be rated based upon incapacitating episodes.  An incapacitating episode is defined as "a period of acute signs and symptoms" due to intervertebral disc syndrome which requires "bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5237.  However, there is no such evidence in the record because the Veteran has not been prescribed bed rest by a physician for the relevant period.  The Board therefore does not apply criteria based upon incapacitating episodes.  

The Board also notes that the General Rating Formula provides that any associated objective neurologic abnormalities, including bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id. at Note (1).  There is no evidence of record that the Veteran has associated neurologic abnormalities and therefore the Board does not apply these criteria.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 10 percent for the period beginning after September 19, 2009.

The record contains VA treatment records subsequent to the September 19, 2009 VA examination.  In March 2011, the Veteran complained that his low back pain had been "acting up" and that he had been experiencing "pulsing" discomfort across his lower back that would sometimes radiate to his upper back.  The Veteran reported that these symptoms would occur four to six times per day for a few seconds to minutes at a time and that his symptoms were aggravated by certain positions.  Upon examination on this date, the provider noted that the Veteran's X-ray showed sacralization of L5, but the Veteran had good trunk twisting and a negative straight leg raise.  In May 2011, the Veteran complained of a great deal of pain from his lower back and requested urgent physical therapy or pain medication.  The record reflects that in April 2012, the Veteran was taking pain medication.

This evidence does not reflect that the Veteran had forward flexion less than or equal to 60 degrees or a combined range of motion of the thoracolumbar spine equal to or less than 120 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record also does not reflect favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board considers functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint in rating the Veteran's lumbosacral strain.  38 C.F.R. §§ 4.40, 4.45.  However, the record as a whole does not reflect entitlement to a rating in excess of 10 percent for a lumbosacral strain for the period beginning after September 19, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Extraschedular Consideration

The Board has considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, applicable scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71(a) (2013).  There is no evidence that the Veteran's lumbosacral strain is not contemplated by the rating criteria or presents symptoms not addressed in the rating criteria.  The Veteran's condition also does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to a rating in excess of 10 percent for a lumbosacral strain from the period beginning after September 19, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


